Order filed September 3, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00357-CR
                                ____________

                         ERIK KUETHER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                      Trial Court Cause No. 1935745


                                     ORDER

      The reporter’s record in this case was originally due June 1, 2015. See Tex.
R. App. P. 35.1.    This court granted the court reporter’s second request for
extension of time to file the record until August 31, 2015. On August 28, 2015, the
court reporter filed a third motion for extension of time to file the record, until
September 30, 2015. Finding the court reporter has alleged exceptional
circumstances, we GRANT the request and issue the following order.
      We order Sandra Powell, the court reporter, to file the record in this appeal
on or before September 30, 2015. No further extension will be entertained
absent exceptional circumstances.            The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Sandra Powell does not timely file the record as ordered, the Court
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM